Name: Commission Regulation (EC) No 717/96 of 19 April 1996 adopting exceptional support measures for the beef and veal market in Belgium, France and the Netherlands
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  animal product
 Date Published: nan

 Avis juridique important|31996R0717Commission Regulation (EC) No 717/96 of 19 April 1996 adopting exceptional support measures for the beef and veal market in Belgium, France and the Netherlands Official Journal L 099 , 20/04/1996 P. 0016 - 0017COMMISSION REGULATION (EC) No 717/96 of 19 April 1996 adopting exceptional support measures for the beef and veal market in Belgium, France and the NetherlandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 23 thereof,Whereas Commission Decision 96/239/EEC of 27 March 1996 on emergency measures to protect against bovine spongiform encephalopathy (BSE) (3) prohibits the exportation of live bovine animals, or any part of them, from the United Kingdom to other Member States and their export to third countries as a result of the incidence of BSE in the United Kingdom; whereas calves born in the United Kingdom had been exported to other Member States for fattening prior to the introduction of that export ban; whereas the possibility that these calves may enter the human food or animal feed chains has led to a lack of consumer confidence in beef and a disturbance of the markets in Belgium, France and the Netherlands; whereas it is therefore necessary to take exceptional measures to support these markets; whereas it is appropriate to establish a Community co-financed scheme authorizing Belgium, France and the Netherlands to purchase the animals concerned with a view to killing and subsequently destroying them;Whereas, in view of the extent of the disease and consequently of the magnitude of the efforts needed to support the market, it would be appropriate for such efforts to be shared by the Community and the Member States concerned;Whereas the most recently observed price of carcases of calves on the Community market was equivalent to ECU 2,8 per kilogram live weight and that it is therefore appropriate to base the purchase price on this, without prejudice to the possibility of subsequent adjustment in the light of developments; whereas, in similar cases the Community has contributed to the overall expenditure incurred at a rate of 70 %; whereas it is appropriate, to provide a Community contribution of 70 % of the purchase price paid by Belgium, France and by the Netherlands per animal destroyed under this Regulation;Whereas, it is necessary to ensure that the animals concerned are killed and destroyed in a hygienic manner; whereas the price paid to producers is to compensate them for not selling the calves in question; whereas those calves must therefore be prohibited from being marketed; whereas it is therefore necessary to specify the conditions for the destruction of these animals and of the controls to be carried out by the authorities of the Member States concerned;Whereas, provision should be made for Commission experts to check compliance with the conditions as specified;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. The competent authorities in Belgium, France and the Netherlands shall be authorized to purchase any bovine animal aged six months or less on 20 March 1996 and present on that date on a holding located in the territory of Belgium, France or the Netherlands respectively presented to them by any producer, which can be proved by him to have been born in the United Kingdom.2. The animals referred to in paragraph 1 shall be killed in specially designated slaughterhouses. If the hide is removed the head, internal organs and carcases shall be permanently stained. The stained material or the whole animal shall be transported in sealed containers to specially authorized incineration or rendering plants for disposal in such a way that no part of it may be placed on the market. No part of the abovementioned animals may enter into the human food or animal feed chains or be used for cosmetic or pharmaceutical products. A representative of the competent authority of Belgium, France and the Netherlands respectively shall be permanently present in the slaughterhouses referred to above in order to supervise the operations in question.Notwithstanding the first subparagraph, the competent authorities of Belgium, France and the Netherlands may allow the on-farm slaughter of an animal where existing animal welfare practice would require this.Notwithstanding the second subparagraph, the hides of the animals referred to in paragraph 1 do not have to be stained or destroyed provided that they have been treated in such a way that they can only be used for leather production.3. The slaughterhouses referred to in paragraph 2 shall be organized and operated in such a way as to ensure that:- no bovine animal, the product from the slaughter of which is intended for human or animal consumption, is present in the slaughterhouse when animals are being slaughtered under this scheme or in the lairage of the slaughterhouse when animals to be slaughtered under this scheme are present, and- where it is necessary for products derived from animals slaughtered under the scheme to be stored, such storage shall be separate from any storage facility used for meat or other products destined for human or animal consumption.4. The competent authority of the Member State concerned shall:- carry out the necessary administrative checks and effective on-the-spot supervision of the operations referred to in paragraphs 2 and 3, and- control those operations on the basis of frequent and unannounced inspections, in particular to verify that all material has been effectively destroyed;The results of these checks and controls shall be made available to the Commission on request.5. If the number of animals presented for sale and subsequent destruction exceeds the number for which there is capacity to destroy in the Member State concerned, the competent authority may limit access to this scheme.Article 2 1. The price in respect of the animal to be paid by the competent authority of the Member State concerned under Article 1 (1) shall be ECU 2,8 per kilogram live weight. If the weight is assessed after the animal has been bled, the weight shall be increased by 5 %.2. The Community shall co-finance the purchase price paid by the Member State concerned per purchased animal which has been destroyed in accordance with the provisions of Article 1, at a rate of 70 %.3. The conversion rate to be applied shall be the agricultural rate in force on the first day of the month of purchase of the animal in question.Article 3 Belgium, France and the Netherlands shall adopt all measures necessary to ensure its proper application and full compliance with the provisions of this Regulation. They shall inform the Commission as soon as possible of the measures which they have taken and of any amendments thereto.Article 4 The competent authorities in Belgium, France and the Netherlands:(a) shall inform the Commission each Wednesday, of the number of animals:- purchased, and- slaughtered,under this scheme during the previous week;(b) shall establish a detailed report of the controls which they have taken under the measures referred to in Article 3 and shall communicate this to the Commission each month.Article 5 Without prejudice to Article 9 of Council Regulation (EEC) No 729/70 (4), Commission experts, accompanied where appropriate by experts from the Member States, shall carry out, in collaboration with the competent authority of the Member State concerned, on-the-spot checks to verify compliance with all the provisions of this Regulation.Article 6 The measures taken under this Regulation shall be considered to be intervention measures within the meaning of Article 1 (2) of Regulation (EEC) No 729/70.Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall be applicable from 11 April 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 April 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 248, 14. 10. 1995, p. 39.(3) OJ No L 78, 28. 3. 1996, p. 47.(4) OJ No L 94, 28. 4. 1970, p. 13.